Title: From James Madison to Albert Gallatin, 8 July 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, July 8th. 1808.

I have the honor to request that you cause a warrant to be issued in favor of Michael Nourse, the holder of the enclosed bill of William Lewis, lately charged with Dispatches from this Department to France; the said bill being dated the 11, May last, for Nine hundred & fifty six dollars & 97 Cents; payable out of the appropriations for foreign intercourse.  The said Lewis to be charged accordingly on the Books of the Treasury.  I am &c.

James Madison

